On Petition for a Rehearing.
Elliott, J.
The appellants did not except to the ruling of the court refusing to permit them to withdraw their plea of not guilty and enter a plea of guilty, and, consequently, no question is reserved upon that ruling.
No exception was taken to the ruling of the court directing the jury to determine the case and assess the punishment, and, of course, no question is before us on the ruling upon this point. No leave was asked to withdraw the plea of *400guilty entered in compliance with the agreement with the prosecuting attorney. No proper objection was made to the court’s submitting the case to the jury.
The only causes assigned in the motion for a new trial are that the verdict was contrary to the law and contrary to the evidence, and, consequently, no question as to the regularity of the proceedings on the trial is properly brought before us for review.
The only question which the motion properly presents is this: Is the verdict sustained by the evidence? We can not doubt the correctness of our former ruling. The case was before the jury upon the appellants’ deliberate confession of guilt, and it would bo strange indeed if the verdict had been anything else than guilty. If the appellants had desired to escape from their deliberate admission made in the presence of the jury, they should have adopted a different course from that pursued.
Petition overruled.